          Case 4:18-cv-00755-JM Document 2 Filed 10/12/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION


LARRY GRAHAM, Derivatively on Behalf
Of Nominal Defendant WINDSTREAM
HOLDINGS, INC.,

       Plaintiff,

V.                                                       CaseNo.    tA'1kv7.£FB/dal
ANTHONY W. THOMAS, et al.,

       Defendants,

WINDSTREAM HOLDINGS, INC.

       Nominal Defendant.




                              NOTICE OF RELATED CASE




       Pursuant to General Order 39 (5), this action is related another shareholder derivative

action involving common factual and legal issues pending in this Court and captioned Graham v.

Wells, Case No. 4:18-cv-709-JMM. The related case is assigned to Judge James M. Moody, Jr.
           Case 4:18-cv-00755-JM Document 2 Filed 10/12/18 Page 2 of 3




       The Court should consider assignment of this like derivative action to Judge Moody,

because the same facts, circumstances, and transactions are at issue here that are also at issue in

there. As such, judicial economy will be maximized by assigning this case to Judge Moody.

DATED: October 12, 2018                              Respectfully submitted,

                                                     POYNTER LAW GROUP




                                                     ~7k~U-----=---;;;.?- .
                                                     Scott Poynter, AR Bar No. 90077
                                                     400 W. Capitol Ave., Suite 2910
                                                     Little Rock, AR 72201
                                                     Telephone: (501) 251-1587
                                                     Facsimile: (501) 244-2614
                                                     scott@poynterlawgroup.com

                                                     ROBBINS ARROYO LLP
                                                     BRIAN J. ROBBINS
                                                     STEPHEN J. ODDO
                                                     ASHLEY R. RIFKIN
                                                     600 B Street, Suite 1900
                                                     San Diego, CA 92101
                                                     Telephone: (619) 525-3990
                                                     Facsimile: (619) 525-3991
                                                     E-mail: brobbins@robbinsarroyo.com
                                                             soddo@robbinsarroyo.com
                                                             arifkin@robbinsarroyo.com


                                                     Attorneys for Plaintiff Larry Graham
             Case 4:18-cv-00755-JM Document 2 Filed 10/12/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Related Case will

be served on the Defendants in accordance with General Order 39 with the summons and

complaint.
